FIRST DIVISION
                                BARNES, P. J.,
                             GOBEIL and PIPKIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    January 28, 2021
In the Court of Appeals of Georgia
 A20A2049. BALDWIN v. GAY et al.

      PIPKIN, Judge.

      Appellant Debra Baldwin appeals the dismissal of her renewal action against

Appellees Jack DeWayne Gay and Colcraft, Inc. (collectively “Appellees”). We agree

with the trial court that Appellant’s renewal action is time barred because her original

action stood automatically dismissed for want of prosecution in late 2015 and was not

thereafter recommenced within six months. Accordingly, we affirm.

      This appeal stems from the August 2004 death of Herbert Washington and two

wrongful-death actions that followed. The first action was filed in October 2004 by

Angela Washington – as surviving child and next of kin of Herbert Washington –

alleging that Gay had negligently caused the fatal collision while operating a tractor-

trailer truck owned by his employer, Colcroft (the “Washington action”). In October
2005, Angela Washington settled with Appellees and dismissed the Washington

action with prejudice. Angela Washington is not a party to this appeal.

      The second wrongful death action was filed in August 2006 – just days before

the expiration of the statute of limitations1 – by Appellant, also acting as surviving

child and next of kin of Herbert Washington (the “Baldwin action”). Consequently,

Appellees filed a motion in the Washington action to set aside the dismissal and to

“reopen” the matter. The motion asserted that the settlement in the Washington action

was for the full value of the victim’s life and that, though Appellant was entitled to

a portion of the settlement, Angela Washington had refused to distribute the proceeds;

Appellees asked the trial court in the Washington action to either set aside the

settlement or require Angela Washington to split the settlement proceeds with

Appellant. Appellant thereafter moved to intervene in the Washington action.

      Meanwhile, in the Baldwin action, the parties filed a joint motion to continue

all proceedings until the motions to set aside and intervene were decided in the

Washington action. In December 2010, the trial court granted the joint motion to

continue in the Baldwin action ; this was the final order entered by the trial court in

that case. The pending motions in the Washington action were denied in October

2015, and Appellant ostensibly dismissed the Baldwin action without prejudice in

November 2017.

      1
          See OCGA § 9-3-33.

                                          2
      In December 2017, Appellant ostensibly renewed her wrongful-death action

(the “Baldwin renewal action”). Appellees answered and moved to dismiss, arguing

that Appellant’s action was time barred. The trial court agreed, concluding that the

original Baldwin action was automatically dismissed for want of prosecution in

December 2015 and that, because Appellant had failed to renew the action within 6

months – and because her action was filed outside the statute of limitation – the

Baldwin renewal action was time barred. Appellant contends that the dismissal of her

renewal action was erroneous because, she says, her original Baldwin action should

not have been automatically dismissed for want of prosecution. We disagree.

      OCGA 9-11-41 (e) provides as follows:

      Any action in which no written order is taken for a period of five years
      shall automatically stand dismissed, with costs to be taxed against the
      party plaintiff. For the purposes of this Code section, an order of
      continuance will be deemed an order. When an action is dismissed under
      this subsection, if the plaintiff recommences the action within six
      months following the dismissal then the renewed action shall stand upon
      the same footing, as to limitation, with the original action.

In accordance with the plain language of this provision, “any action in which no

written order is taken for a period of five years shall automatically stand dismissed.

The provisions of th[is] Code section[] are mandatory, and dismissal occurs by

operation of law.” Tate v. Dept. of Transp., 261 Ga. App. 192, 193 (582 SE2d 162)

(2003). This “section has at least the dual purpose of preventing court records from


                                          3
becoming cluttered by unresolved and inactive litigation and protecting litigants from

dilatory counsel.” Swint v. Smith, 219 Ga. 532, 534 (3) (134 SE2d 595) (1964).

      Appellant first argues that the original Baldwin action should not have been

deemed dismissed by operation of law because, she says, she was not dilatory and

because her case was not one that was “cluttering up the trial court’s docket.”

According to Appellant, she was active in both the original Baldwin action and the

Washington action, by filing pleadings and engaging in discovery; she asserts that she

did not “leave her case inactive for the statutory 5-year period[,] the judge did.”

However, the “litigation efforts” of the parties are insufficient to satisfy the

requirements of OCGA § 9-11-41 (e). Cf. McAllister v. Knowles, 302 Ga. App. 392,

392 (691 SE2d 280) (2010) (action automatically dismissed pursuant to OCGA § 9-

11-41 (e) where trial court did not enter an order within 5 years of the date of the

filing of the complaint despite years of “litigation efforts” by the plaintiff). Likewise,

Appellant’s claim that she has not been dilatory is also unavailing. See Ogundele v.

Camelot Club Condominium Assn., 268 Ga. App. 400, 402 (2) (602 SE2d 138)

(2004). Instead, the burden is on the plaintiff “to obtain a written order of continuance

or other written order at some time during a five-year period and to make sure the

same is entered in the record.” (Citations and punctuation omitted.) Id. Appellant

could have sought an additional continuance, but she did not.




                                            4
      Seemingly recognizing this requirement, Appellant pivots and argues that the

October 2015 order in the Washington action satisfied the order requirement in the

original Baldwin action because, she says, the two cases were “related”. See Uniform

Superior Court Rule 4.8.2 While we recognize that these two cases arose out of the

same facts and were assigned to the same trial judge , Appellant cites no authority –

and we are aware of none – that an order entered in one case can satisfy the order

requirement of OCGA § 9-11-41 (e) in a related case.3 Such a novel argument is

especially tenuous here, where Appellant was never a party to the Washington action,

and the Washington action stood dismissed for years before the 2015 order was

entered denying the relevant motions.

      Finally, Appellant claims that Georgia appellate courts have recognized an

exception to the automatic dismissal provision of OCGA § 9-11-41 (e) and that it


      2
         Superior Court Rule 4.8 states as follows: “At any time an attorney is counsel
in any action which the attorney knows is or may be related to another action either
previously or presently pending in and assigned to a particular judge of a superior
court in the same circuit involving some or all of the same subject matter, or some or
all of the same factual issues, such attorney immediately shall so advise the judges
involved, who will then make an appropriate determination as to which judge the
action or actions should be assigned.”
      3
         As Judge Birdsong explained some years ago, “Rule 4.8 is merely an
administrative rule designed to promote judicial economy and to facilitate timely case
disposition,” it does not provide substantive rights to the parties. Hardeman v.
Roberts, 214 Ga. App. 484, 485 (448 SE2d 254) (1994) (Bridsong, J., concurring
specially).

                                          5
should be applied in his case. See, e.g., Jefferson v. Ross, 250 Ga. 817 (301 SE2d

268) (1983); Georgia Dept. of Human Svcs. v. Patton, 322 Ga. App. 333 (744 SE2d

854) (2013). However, “[i]n those cases, the litigation had been resolved[,] and the

only task remaining for the plaintiff was to have judgment entered.” Ogundele, 268

Ga. App. at 402. That, however, is not the procedural posture of this case, and,

therefore, this narrow exception to OCGA § 9-11-41 (e) is inapplicable here.

      In conclusion, because Appellant’s original Baldwin action was automatically

dismissed in December 2015 and because her December 2017 renewal action was not

filed within six months of that dismissal – and was filed outside the statute of

limitation – we conclude that the trial court properly granted Appellees’ motion to

dismiss. Accordingly, we affirm.4

      Judgment affirmed. Gobeil, J., concurs. Barnes, P. J., concurs specially.




      4
         While Appellant characterizes the automatic dismissal rule as “draconian” ,
the result here is a product of the plain language of OCGA § 9-11-41 (e); it is not up
to this Court to create an exception to that legislatively created rule.

                                          6
In the Court of Appeals of Georgia
 A20A2049. BALDWIN v. GAY et al.

      BARNES, Presiding Judge, concurring specially.

      I concur fully in the majority opinion but write separately to emphasize that

dismissal is a harsh result under the circumstances of this case.

      As an initial matter, I agree with the majority that when no written order has

been entered in a case for a period of five years, the case is automatically dismissed

by operation of law under OCGA § 9-11-41 (e). That is the situation here, where the

trial court’s order granting a continuance was entered in Debra Baldwin’s wrongful

death action in December 2010, but no written order was entered in the next five

years. Hence, Baldwin’s action was automatically dismissed for want of prosecution

in December 2015, and because the action was not recommenced within six months
from that date, Baldwin’s subsequent renewal action was properly dismissed as time-

barred. See OCGA § 9-2-60 (c).

      Dismissal, however, is a harsh and unfair result in light of the record before us.

The five-year rule embodied in OCGA § 9-11-41 (e) has “the dual purpose of

preventing court records from becoming cluttered by unresolved and inactive

litigation and protecting litigants from dilatory counsel.” (Citation and punctuation

omitted.) Garibay v. Terry, 299 Ga. 701, 702 (791 SE2d 806) (2016). But this is not

a case whose continued pendency would serve only to clutter court records. Nor is

this a case involving dilatory counsel. Rather, in the years after the filing of her case,

Baldwin, through her counsel, conducted discovery, filed motions and briefs, wrote

letters to the court, and attended status conferences and hearings. In March 2015,

Baldwin’s counsel filed a motion for a special trial setting, noting that “Baldwin and

her counsel [had] written the Court several times . . . and communicated their desire

to see the case move forward.” The trial court never ruled on Baldwin’s motion.

Then, in June and September 2015, Baldwin’s counsel wrote letters again requesting

to have the case placed on the trial calendar, but received no response.

      Additionally, as explained by the majority, this case involves the interplay

between two wrongful death suits assigned to the same trial judge – the suit filed by

Angela Washington and the suit filed by Baldwin. The December 2010 continuance

order entered by the trial court in the Baldwin suit was to remain in effect until the

court ruled on the motions to set aside and intervene that were filed in the

                                            2
Washington suit. Notably, however, the trial court waited until October 2015 to rule

on those motions. The trial court’s failure to rule for such an extended period of time

caused significant delay in the Baldwin case, despite Baldwin’s efforts to move the

case forward and proceed to trial.

      “While a plaintiff’s duty to obtain and file an order is mandatory [under OCGA

§ 9-11-41 (e)], no plaintiff can force a judge to sign an order. And it is unfortunate

that once a case has been dismissed by operation of law, the trial court is without

authority to order the action reinstated.” (Citations and punctuation omitted.)

McCallister v. Knowles, 302 Ga. App. 392, 394 (691 SE2d 280) (2010) (Doyle, J.,

concurring specially). In my view, the legislature should ameliorate the harshness of

OCGA § 9-11-41 (e) by amending the statute to include grounds for reinstating a case

that has been automatically dismissed. Cf. OCGA § 9-11-55 (b) (setting forth grounds

for reopening default).1 Although the result in the present case unfortunately is

mandated by the existing statutory framework, “[t]his is the type of case that should

be able to be reinstated.” McCallister, 302 Ga. App. at 394.




      1
        OCGA § 9-11-55 (b) provides in pertinent part:
             At any time before final judgment, the court, in its discretion,
      upon payment of costs, may allow the default to be opened for
      providential cause preventing the filing of required pleadings or for
      excusable neglect or where the judge, from all the facts, shall determine
      that a proper case has been made for the default to be opened, on terms
      to be fixed by the court. . . .

                                          3